          Case 2:19-cv-01294-KJM-KJN Document 15 Filed 03/16/21 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8

 9                          IN THE UNITED STATES DISTRICT COURT

10                             EASTERN DISTRICT OF CALIFORNIA

11

12   UNITED STATES OF AMERICA, ex rel.,      CASE NO. 2:19-CV-1294 KJM KJN
     LUIS FRANCO and MONIQUE BRYANT,
13                                           ORDER
                      Plaintiffs,
14
     v.
15
     FARMERS’ RICE COOPERATIVE,
16
                      Defendant.
17

18

19

20

21

22

23

24

25

26

27

28
            Case 2:19-cv-01294-KJM-KJN Document 15 Filed 03/16/21 Page 2 of 2

 1          The United States having declined to intervene in this action, ECF No. 13, under the False

 2 Claims Act, 31 U.S.C. § 3730(b)(4)(B), the court orders:

 3          1. The complaint be unsealed and served upon the defendant by the relators;

 4          2. All other contents of the court’s file in this action remain under seal and not be made public

 5 or served upon the defendant until further order of the court, except for this Order and The

 6 Government’s Notice of Election to Decline Intervention, which the relators will serve upon the

 7 defendant only after service of the complaint;

 8          3. The seal be lifted as to all other matters occurring in this action after the date of this Order;

 9          4. The parties shall serve all pleadings and motions filed in this action, including supporting

10 memoranda, upon the United States, as provided for in 31 U.S.C. § 3730(c)(3). The United States may

11 order any deposition transcripts and is entitled to intervene in this action, for good cause, at any time;

12          5. The parties shall serve all notices of appeal upon the United States;

13          6. All orders of this court shall be sent to the United States; and

14          7. Should the relators or the defendant propose that this action be dismissed, settled, or

15 otherwise discontinued, the court will provide the United States with notice and an opportunity to be

16 heard before ruling or granting its approval.

17          IT IS SO ORDERED.

18 DATED: March 16, 2021.

19

20

21

22

23

24

25

26

27

28
                                                                                                                   1
